DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event that the indication of the status of this application as subject to pre-AIA  35 U.S.C. 102 and 103 or as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon would be the same under either status.  

Effective Filing Date
	Claims 1–17 are not supported by the 13/677,560 application because the subject matter in lines 12-13 of claim 1 is not present in that application.  No portion of the ‘560 application could be found which supports the storage capacity of the storage tank being sufficient to fill the storage tank of the vehicle.  Accordingly, claims 1-17 have an effective filing date of July 17, 2017 or later.  See MPEP 211.05.  Claims 5, 6, 12–14, 16, and 17 also recite additional subject matter which is not supported by the 13/677,560 application.

Claim Objections
	The claims are objected to regarding the following informalities:
	In line 24 of claim 1, “the driveway” lacks antecedent basis.
	In claim 3, “is and array” should be --is an array--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Regarding claim 1, lines 12 and 13 of the claim recite that the CNG storage facility has a capacity sufficient to fill the storage tank of the CNG vehicle.  This claim language attempts to define the volume of the storage facility with respect to an undefined volume of another structure (the vehicle) which is not disclosed and not positively required by the claim.  It is unclear what volumes/capacities fall within the scope of this claim language.  For example, different vehicles have different tanks.  If a system has a capacity sufficient to fill a small vehicle but not sufficient to fill a large vehicle, does the system fall within the scope of the claims?  One skilled in the art could not determine the claim scope based on the current record, and therefore the claim is indefinite.  
	Regarding claim 9, the claim language is unclear as to whether “a sound proofed shed” is distinct from the previously recited shed, and therefore it is unclear how many sheds are required.

	In claims 9, 10, and 11, “the compressing facility” lacks antecedent basis, and it is unclear whether the claim is introducing a new structure or referring to a previously recited structure.
In line 3 of claim 12, the term “firmly” is a term of degree which renders the claim unclear.  The specification does not provide a standard for determining the amount of rigidity which falls within the scope of the term “firmly,” and one skilled in the art could not ascertain the claim scope based on the current record.  Clarification is required.  See MPEP 2173.05(b).  
In line 7 of claim 14, the term “small amount” is a term of degree which renders the claim unclear.  The specification does not provide a standard for determining what volumes constitutes small amounts, and one skilled in the art could not ascertain the claim scope based on the current record.  Clarification is required.  See MPEP 2173.05(b).
In claim 15, the claim language is unclear as to whether “a water trap” is referring to the previously recited water trap, and therefore it is unclear how many water traps are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 6–8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luparello (US 2014/0130938) in view of Cajiga (US 2013/0008558).
Luparello discloses home-based natural gas refueling station for providing compressed natural gas (CNG) fuel to a CNG storage tank of a CNG powered vehicle of the resident of the home comprising: 
a natural gas fill line (line with valve 10) connected to a natural gas supply line supplying natural gas to the home (see figure 1); 
a multi-stage compressor (6) connected to the natural gas fill line; 
a filter (13) on the natural gas fill line, a first pressure transducer (12) upstream of the filter, and a second pressure transducer (14) downstream of the filter and upstream of the multi-stage compressor; 

a CNG storage facility (3A-3F);
a water trap (8) connected to the CNG storage facility, the water trap including two solenoid valves (9a, 9b); 
a CNG exit line (line with valve 52) directly connected to the storage facility; 
a second pressure relief valve (52) on the CNG exit line downstream of the at least one storage tank; 
a drain valve (54) downstream of the second pressure relief valve; 
at least one pressure regulator (56, 58) downstream of the drain valve; 
a fill nozzle (64) connected to the exit line downstream of the at least one pressure regulator; 
wherein at least a portion of the CNG storage facility is disposed in a shed along the driveway of the home (paragraphs 0041 and 0028)
Luparello does not specifically disclose that the CNG storage facility (3A-3F) has a storage capacity sufficient to fill the storage tank of the CNG vehicle.
Cajiga teaches that it is known to provide a storage capacity which is at least sufficient to fill a vehicle (paragraph 0035).
It would have been obvious to one skilled in the art to select a storage capacity in the system of Luparello to be able to fill a vehicle, based on the teaching of Cajiga, for the purpose of reducing the need to use the compressor and reducing the fill time. e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claims 2–4, 7, 8, 11, and 15, see Figure 1 and paragraphs 0028 and 0041 of Luparello.   

	Regarding claim 6, Luparello discloses all of the claimed subject matter including the natural gas fill line (line with valve 10), supply line (line with valve 52), multi-stage compressor (6), filter (13), first pressure relief valve (52), storage facility (3A-3F), fill nozzle (64), and shed (5).  
	Luparello does not appear to specifically disclose the distance from the storage facility to the house.  
	It would have been to one skilled in the art to one skilled in the art to space the shed and storage tanks of Luparello at 6 or more feet from the house as a routine selection of relative dimensions and/or as an arbitrary design choice.  See e.g. MPEP 2144.04.  

.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Luparello (US 2014/0130938) in view of Cajiga (US 2013/0008558) and further in view of Zebuhr (US 6,328,536).
Regarding claim 5, Luparello and Cajiga account for the claimed subject matter substantially, but do not disclose that the compressor is capable of a pumping rate of 5 gallons per hour.
Examiner hereby takes official notice that gallons per hour is a known design consideration for compressors.  For example, Zebuhr teaches designing for a compressor capability of about 25 gallons per hour.  
It would have been obvious to one skilled in the art to select any particular numerical value of compressor capability, such as 5 gallons per hour, in the device of Luparello as a routine design choice and/or routine optimization of the dispensing system.  

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luparello (US 2014/0130938) in view of Cajiga (US 2013/0008558) and further in view of Evans (US 2012/0192813)
Luparello and Cajiga account for the claimed subject matter as discussed above, but do not appear to disclose that the shed has sound proofing.
	Evans teaches that it is known to provide sound proofing in an enclosure for a CNG system for reducing the noise from the system (paragraph 0044).
	It would have been obvious to one skilled in the art to provide the device of Luparello with sound proofing in the shed based on the teaching of Evans for the purpose of suppressing the noise generated by the system.  
Regarding the location of the system to the driveway, Luparello discloses that the shed is installed along one edge of the driveway.  It would have been obvious to one skilled in the art to select the location of the shed and/or the size of the supply line such that the car can be filled from the driveway, because Luparello discloses that the system is for refilling a car, and/or as a routine design choice without unexpected results.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luparello (US 2014/0130938) in view of Cajiga (US 2013/0008558) and further in view of Cherdron (US 1,885,329)
Regarding claim 13, Luparello discloses the claimed subject matter as discussed above, but do not disclose that the bolts are inside the shed.
Cherdron teaches that it is known to bolt a shed to a cement pad with bolts located inside the shed (figure 2).  
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luparello (US 2014/0130938) in view of Cajiga (US 2013/0008558) and further in view of Allidieres (US 2015/0345703).
Regarding claims 16 and 17, Luparello and Cajiga account for much of the claimed subject matter as set forth above, but do not disclose that the compressor is separate from the shed and that the compressing station is underground.  
Examiner hereby takes official notice that it is known to put some or all of the components of a refueling system underground.  Additionally, Allidieres teaches that it is known put the compressor (15) of a refueling system underground (figure 2).
It would have been obvious to one skilled in the art to modify the system of Luparello such that the compressor is underground, based on the common knowledge in the art and/or the teaching of Allidieres, for the purpose of suppressing the noise caused by the compressor, and/or for saving space.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,663,114. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.  This is an anticipatory-type double patenting rejection.  See MPEP 804, “A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).”

Other Prior Art
	The attached PTO-892 form includes references which are not relied upon above but are considered relevant to this application, including:
	Krasnov (US 5,884,675) which discloses a CNG dispenser with storage tanks (35);
	DiBella (US 5,454,408) which discloses a CNG dispenser with tanks (22) and a compressor (10). 

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799